DECISION
FROST, J.
Heard on defendant’s motion for new trial after verdict for plaintiff in the sum of $312.
This is an action on book account to recover a balance of $180 on an agreement to build a store and $140 for extra work performed, the entire sum sued for being $320.
Plaintiff agreed with defendant to build a store for $1600, of which $1420 was .paid. The balance of $180 defendant declined to pay on the ground that the contract had not been performed.
A cement sidewalk was laid, this work being outside the original contract, at a cost of $140. This sum does not appear to have been disputed.
It seems to the Court that the weight of the evidence was to the effect that certain work in connection with the store was not performed in a workmanlike manner and had to be redone toy the defendant at an expense of $83.45. In failing to allow this amount the jury did not act in accordance with the weight of the evidence. If, therefore, the plaintiff shall within five days remit, in writing, all of the verdict in excess of $286.55, a new trial is denied; otherwise defendant’s motion for a new trial is granted.